DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This notice of allowance is responsive to the application and preliminary amendment filed on 1/25/2021.  For the reason(s) set forth below, claims 1-8 are allowed.

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 4/20/2021 and 6/23/2021 have been received and considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to correct a minor typographical issue:

IN THE CLAIMS
Claim 5, line 4, following the first instance of “annular”, insert --shape--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination fails to disclose or teach the applicant’s claimed invention, including, and in combination with other recited limitations, the valve device with valve body, inner disk, and diaphragm all made of a metallic-alloy and a valve seat, with the inner disk having a hardness higher than the valve seat and lower than both the valve body and the diaphragm and the valve body having an annular protrusion formed around an opening and the valve seat having an inner periphery fitted to the outer periphery of the annular protrusion.
The closest prior art of record includes the following:
	Kitano et al. (U.S. 2014/0326915) discloses a diaphragm valve with a valve body (2), inner disk (5), diaphragm (6), seat (4), and presser adapter (11).  Paragraphs 12 and 25 discuss the materials for the diaphragm, valve body, and inner disk.  Paragraph 27 discloses that the hardness of the body is greater than the seat holder.  However, Kitano is silent as to the inner disk having a hardness higher than the valve seat and lower than both the valve body and the diaphragm and the valve body having an annular protrusion formed around an opening and the valve seat having an inner periphery fitted to the outer periphery of the annular protrusion.  The valve body and seat engagement of Kitano is not seen to read on the applicant’s claimed valve body and seat engagement as the seat merely rests on top of the valve body in Kitano and is not fitted  to the outer periphery of any annular protrusion.
	Aoyama (U.S. 10,724,644) discloses a valve disk with a valve body that has an annular protrusion formed around an opening with the valve seat having an inner periphery fitted to the outer periphery of the annular protrusion; however, Aoyama is silent as to an inner disk having a hardness higher than an valve seat and lower than both a valve body and diaphragm.
It is the examiner’s conclusion that any proposed modifications to Kitano in order to remedy the deficiencies in Kitano, especially the inner disk having a hardness higher than the valve seat and lower 

It is noted the above Examiner’s Amendment to claim 5 has been made for grammatical purposes as the first contact end face portion is recited as having “an annular shape” and the second contact end face portion has been amended to similarly recite having “an annular shape”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolenc et al. (U.S. 2007/0045587) discloses a diaphragm valve with seat that can be case hardened and is considered pertinent to the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753